Citation Nr: 0532201	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  02-02 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis of the cervical spine with residual thoracic back 
strain and degenerative disc narrowing, currently evaluated 
as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1973 to 
November 1976 and from March 1981 to September 1984.  He had 
unverified service from June 1977 to March 1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which increased the veteran's disability rating 
to 40 percent, effective April 11, 2000, the date of his 
claim.

In February 2003, the veteran testified before the 
undersigned Acting Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims file.

The veteran's claim was previously before the Board, and a 
decision was issued in January 2005.  However, the veteran 
had submitted additional evidence to the RO in March 2004, 
which had not been associated with the claims file at the 
time of the January 2005 decision.  Therefore, the Board has 
ordered, in a separate decision, that the January 2005 
decision be vacated.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

REMAND

As noted above, the veteran submitted additional evidence to 
VA in March 2004.  The veteran's claim was certified to the 
Board in November 2004, although this evidence had not been 
associated with the claims file.  In submitting the 
additional evidence, the veteran did not waive initial 
consideration by the agency of original jurisdiction.  
Therefore, due process requirements provide that the agency 
of original jurisdiction must consider this evidence and send 
the veteran an appropriate supplemental statement of the case 
(SSOC).  38 C.F.R. § 19.31 (2005).

Accordingly, the case must be REMANDED for the following 
action:

Review the additional evidence received since 
the August 2004 SSOC was issued.  If the 
benefits sought on appeal remain denied, the 
veteran should be provided with an SSOC.  The 
SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the August 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

The case should be returned to the Board after compliance 
with requisite appellate procedures. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded, including any 
evidence in his possession that pertains to the claim.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
A. P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

